Citation Nr: 1805291	
Decision Date: 01/26/18    Archive Date: 02/07/18

DOCKET NO.  14-18 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for male breast cancer, claimed as due to exposure to contaminated water at Camp Lejeune, North Carolina.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel






INTRODUCTION

The Veteran served on active duty from October 1972 to October 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran was scheduled to appear at the Roanoke RO to have a videoconference hearing with a Veterans Law Judge in July 2017.  He failed to appear for said hearing, and he has not since asked for it to be rescheduled.  Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2017).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

For the reasons set forth below, the Board finds that this matter requires remand for additional evidentiary development.

The Veteran asserts entitlement to service connection for male breast cancer, which he contends is due to exposure to contaminated water at Camp Lejeune, North Carolina.  See the Veteran's claim dated August 2012.  A review of the record shows that the Veteran was diagnosed with carcinoma of the right breast in January 2011 and subsequently underwent a simple mastectomy.  The Veteran's exposure to contaminated water at Camp Lejeune has been conceded by the RO.  See the rating decision dated October 2013.

The Veteran was therefore afforded a VA medical opinion in October 2013.  In the October 2013 VA medical opinion, the examiner noted that "the Veteran's oncologist states that the contaminated water more likely than not led to [the Veteran's] breast cancer."  This private nexus opinion from the Veteran's treating oncologist was also referenced by the Veteran's representative in the October 2017 Appellant's Brief.  However, review of the Veteran's claims file indicates that this private medical opinion from the Veteran's treating oncologist is not currently of record.  It is unclear if the Veteran previously submitted this opinion and it has been lost or if the October 2013 VA examiner is merely reporting the Veteran's statement that his oncologist told him that his breast cancer was the result of his exposure to contaminated water at Camp Lejeune.  Regardless, as it appears that there is relevant evidence outstanding, this matter must therefore be remanded in order for the AOJ to obtain this private medical opinion identified by both the October 2013 VA examiner and the Veteran's representative.  The Veteran is advised that it would be to his benefit to submit a written statement from his oncologist memorializing his or her opinion. 

To ensure that all due process requirements are met, and that the record is complete, the AOJ should also undertake appropriate action to obtain all pertinent, outstanding records.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding records of VA evaluation and/or treatment of the Veteran.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2. Send to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran re-furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records - including private nexus opinion from the Veteran's treating oncologist, as described above.

3.  If the Veteran responds, obtain all identified evidence not currently of record following the procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3. Thereafter, readjudicate the claim on appeal.  If a benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

